DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 10/26/2020.

Response to Amendment
The amendment filed 02/01/2021 has been entered. Claims 1-30 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 02/01/2021, with respect to the rejections of claim 1 under 103 have been fully considered and are not persuasive.
Applicant argues (page 2)
The cited portions of Ben-Akiva (alone or in combination with Chen) did not describe determining that one trip and another trip both had a particular trajectory.
In response
The invention recites the concept of predicting a vehicle type based on the motion data and the mode of transportation having a particular path. The claim recites the limitation (among others) “determining the trip and a second, different trip also involving the particular mode of transportation 

Applicant argues (page 3)
Neither reference described determining "the particular vehicle type" as recited in claim 1.
In response
Page 4 of the specification of the Application recites “vehicle types, such as SUVs, sedans, motorcycles, compact vehicles, and recreational vehicles, among others”.
While, Chen reference discloses the concept of using motion data (including magnetic features and acceleration features) to train the classifier, and the classifier outputs a vehicle type, where the type of vehicle can be a bicycle, motorcycle, automobile, bus, train, airplane, etc., therefore, Chen reference read on the limitation "the particular vehicle type". 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
claim 1 recites a limitation (among others) “the particular trajectory being indicative of the particular vehicle and the particular vehicle type”, where, vehicle can be a car, a bus, a train, etc., and in page 4, 1st paragraph of the specification of the Application recites “vehicle types, such as SUVs, sedans, motorcycles, compact vehicles, and recreational vehicles, among others.”, thus the vehicle types can include car, bus, train … similar to the definition of the vehicle, and therefore, the above limitation is unclear for reciting the particular trajectory being indicative of two similar subjects. For examination purpose, the above limitation is interpreted without the phrase “and the particular vehicle type”.
Claims 2-30 are rejected for being dependent on a rejected base claim, namely claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 7, 9, 12-14, 16, 17, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. 2018/0292471) in view of Ben-Akiva et al. (US Pub. 2015/0198722).
As per claim 1, Chen teaches a method comprising [Fig. 4, paragraph 0056, the method of combining magnetometer-based features with accelerometer-based features to detect a vehicle type]
acquiring motion data [paragraph 0060, magnetic features and acceleration features] from a device [Fig. 4, paragraph 0050, a mobile device 402] in a particular vehicle [car] of a particular vehicle type [paragraph 0032, “type of vehicle (e.g., a bicycle, motorcycle, automobile, bus, train, airplane, etc.)”] during a trip [paragraph 0053, “a mobile device 402 having a magnetometer is placed at three different positions in a car”; paragraph 0056, magnetometer data and accelerometer data are retrieved from the magnetometer and the accelerometer included in the mobile device 402; paragraph 0060, “having preprocessed the magnetometer data and the accelerometer data, magnetic features and acceleration features can be extracted”; paragraph 0054, “when a vehicle is in motion, acceleration and deceleration patterns detected by an accelerometer located in a vehicle may vary according to the vehicle type”],  
applying the motion data to a trained classifier [paragraph 0067, “after extracting magnetic features and acceleration features, classification can be performed by inputting the magnetic features and acceleration features into a classifier … the classifier may be trained using magnetic features and acceleration features extracted from a historical data set”],
determining the particular vehicle type based on results of applying the motion data to the trained classifier [paragraph 0067, “after extracting magnetic features and acceleration features, classification can be performed by inputting the magnetic features and acceleration features into a classifier configured to output a vehicle classification, the classifier may be trained using magnetic features and acceleration features extracted from a historical data set”; paragraph 0030, “the classification output by the classifier may be for a vehicle type”; paragraph 0032, “type of vehicle (e.g., a bicycle, motorcycle, automobile, bus, train, airplane, etc.)”].   
Page 4 of the specification of the Application recites “vehicle types, such as SUVs, sedans, motorcycles, compact vehicles, and recreational vehicles, among others”.
Chen does not teach
a particular vehicle of a particular vehicle type during a trip involving a particular mode of transportation and having a particular trajectory, 
determining that the trip and a second, different trip also involving the particular mode of transportation both have the particular trajectory, the particular trajectory being indicative of the particular vehicle and the particular vehicle type, and 
determining a type of the vehicle based on the determination that the trip involving the particular mode of transportation and the second, different trip also involving the particular mode of transportation have the particular trajectory.  
Ben-Akiva teaches 
a particular vehicle of a particular vehicle type during a trip involving a particular mode of transportation [abstract, “A networked data processing device may be coupled to receive the travel related data from the network and analyze the travel-related data to identify a mode of travel of the mobile computing device”; paragraph 0040, “the user's modes of travel included travel by bicycle, by train …”] and having a particular trajectory [paragraph 0051, a bike path, bus route, etc.], 
determining that the trip [traveling at 15 mph along a bike path] and a second, different trip [traveling at 30 mph along a street] also involving the particular mode of transportation [traveling by bicycle and traveling by motorized vehicle respectively] both have the particular trajectory [traveling at 15 mph along a bike path and traveling at 30 mph along a street], the particular trajectory being indicative of the particular vehicle and the particular vehicle type [paragraph 0051, “if the user was traveling at 15 mph along a bike path, the system can infer that the user was traveling by bicycle (i.e. the mode of travel was a bicycle …). If the user was traveling at 30 mph along a street, the system can further infer the user was traveling by motorized vehicle (i.e. the mode of travel was motorized vehicle such as a car, bus or motorcycle). If the user's travel along the street follows a predefined bus route, the system can infer the user was traveling by bus”; It can be seen that each particular travel mode (bicycle, motorized vehicle or bus) has a particular trajectory (bike path, traveling along a street or travel along the street follows a predefined bus route) respectively], and 
determining a type of the vehicle based on the determination that the trip involving the particular mode of transportation and the second, different trip also involving the particular mode of transportation have the particular trajectory [paragraph 0051, “if the user was traveling at 15 mph along a bike path, the system can infer that the user was traveling by bicycle (i.e. the mode of travel was a bicycle …). If the user was traveling at 30 mph along a street, the system can further infer the user was traveling by motorized vehicle (i.e. the mode of travel was motorized vehicle such as a car, bus or motorcycle). If the user's travel along the street follows a predefined bus route, the system can infer the user was traveling by bus”; paragraph 0098, “data segments that were classified as motorized travel may be further classified to identify a type of motorized travel: car, bus, train, etc.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the concept of determining a type of the vehicle based on both the classification and the determination that the trip and the second, different trip have the particular trajectory of Ben-Akiva into the vehicle classification method of Chen. Doing so would help improving the accuracy of classifying the vehicle type using the motion data, the particular mode of transportation and travel paths of the vehicles.

As per claim 2, Chen and Ben-Akiva teach the method of claim 1.
Chen further teaches
the motion data comprises at least one of acceleration, location, or elevation [paragraph 0056, magnetometer data and accelerometer data are retrieved from the magnetometer and the accelerometer included in the mobile device; paragraph 0060, “having preprocessed the magnetometer data and the accelerometer data, magnetic features and acceleration features can be extracted”].  

As per claim 3, Chen and Ben-Akiva teach the method of claim 1.
Chen further teaches
the classification comprises vehicle type [paragraph 0067, “classification can be performed by inputting the magnetic features and acceleration features into a classifier configured to output a vehicle classification”; paragraph 0068, the classifier using a neural network model that classifies vehicle types such as car, bus, etc.].  

As per claim 6, Chen and Ben-Akiva teach the method of claim 1.
Chen further teaches
the device comprises a sensor [paragraph 0036, “mobile device 202 may include a magnetometer 220, an accelerometer 222, as well as other sensors”].  

As per claim 7, Chen and Ben-Akiva teach the method of claim 6.
Chen further teaches
the sensor comprises at least one of an accelerometer, a GPS component, a gyroscope, a barometer, or a magnetometer [paragraph 0036, “mobile device 202 may include a magnetometer 220, an accelerometer 222, as well as other sensors”; paragraph 0050, a mobile device configured with a magnetometer and an accelerometer, the magnetometer may be a Hall-effect sensor].
  
As per claim 9, Chen and Ben-Akiva teach the method of claim 1.
Chen further teaches
the device comprises a smartphone [paragraph 0032, a mobile device, such as a smart phone].  

As per claim 12, Chen and Ben-Akiva teach the method of claim 1.
Chen further teaches
extracting features from the motion data for use by the trained classifier [paragraph 0060, “having preprocessed the magnetometer data and the accelerometer data, magnetic features and acceleration features can be extracted”; paragraph 0067, “after extracting magnetic features and acceleration features, classification can be performed by inputting the magnetic features and acceleration features into a classifier configured to output a vehicle classification, the classifier may be trained using magnetic features and acceleration features extracted from a historical data set”].  

As per claim 13, Chen and Ben-Akiva teach the method of claim 12.
Chen further teaches
the features comprise statistical features [paragraph 0061, the table displays 198 example features that can be extracted from the frequency magnetometer data and the frequency accelerometer data].  

As per claim 14, Chen and Ben-Akiva teach the method of claim 12.
Ben-Akiva further teaches
the features comprise time-dependent features [paragraph 0039, “As mobile travel application 104 operates, modules 202-208 collect location and travel data about the user. Periodically, mobile application 104 can transmit to travel server 108 the travel data it has collected including the times the user traveled, the amount of time spent in each location, the speed of travel, etc.”].  
claim 14 is rejected using the same rationale as claim 1. 

As per claim 16, Chen and Ben-Akiva teach the method of claim 12.
Ben-Akiva further teaches
the features comprise event-based features [paragraph 0039, “mobile travel application 104 can identify the mode of travel and the events associated with the user's travel”].  
claim 16 is rejected using the same rationale as claim 1. 

As per claim 17, Chen and Ben-Akiva teach the method of claim 12.
Chen further teaches
the features comprise one or a combination of two or more of suspension response, power to weight ratio, and aerodynamics and longitudinal friction [paragraph 0054, “An accelerometer may be used to capture accelerometer data for vehicle vibrations, …, when a vehicle is in motion, acceleration and deceleration patterns detected by an accelerometer located in a vehicle may vary according to the vehicle type. Different types of vehicles may produce unique vibration patterns (signatures) and that can be used for detecting a vehicle type”; paragraph 0055, “Due to different suspension designs, vehicles absorb vibrations in different manners, …, the vehicles shown in FIG. 7 have different abilities to absorb vibrations and bouncing force from a road based upon their suspension”].  

As per claim 20, Chen and Ben-Akiva teach the method of claim 12.
Chen further teaches
the features comprise spectral features [paragraph 0061, the table displays 198 example features that can be extracted from the frequency magnetometer data and the frequency accelerometer data, the features comprise spectral entropy of the FFT window, Sub-band spectral entropy].  

As per claim 23, Chen and Ben-Akiva teach the method of claim 12.
Chen further teaches
the features comprise metadata features [paragraph 0061, the table displays 198 example features that can be extracted from the frequency magnetometer data and the frequency accelerometer data].  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Ben-Akiva et al. and further in view of Fraser et al. (US Pub. 2015/0045983).
As per claim 4, Chen and Ben-Akiva teach the method of claim 1.
Chen and Ben-Akiva do not teach
the classification comprises vehicle model. 
Fraser teaches 
the classification comprises vehicle model [abstract, obtaining telematics data from a sensor located in a telematics device of a vehicle, wherein the telematics data comprises data describing one or more characteristics of a vehicle, and obtaining mobile device sensor data, then transmitting the telematics data and the mobile device sensor data to a remote computing device for processing; Fig. 9, paragraph 0073, “vehicle make and model data is generated by the remote computing device based on the telematics device sensor data and the mobile device sensor data. The vehicle make and model data may include data describing the manufacturer of the vehicle, the year of the vehicle, and the model of the vehicle”; paragraph 0064, the sensor data analysis module determining a make and model of the vehicle (i.e., a manufacturer of the vehicle such as Ford, a year of the vehicle, and a model of the vehicle such as F-150)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the classification comprises vehicle model of Fraser into the vehicle classification method of Chen. Doing so would help obtaining telematics data specific to a vehicle profile (Fraser, 0009).

As per claim 5, Chen and Ben-Akiva teach the method of claim 1.
Chen and Ben-Akiva do not teach
the classification comprises vehicle make.  
Fraser teaches 
the classification comprises vehicle model [abstract, obtaining telematics data from a sensor located in a telematics device of a vehicle, wherein the telematics data comprises data describing one or more characteristics of a vehicle, and obtaining mobile device sensor data, then transmitting the telematics data and the mobile device sensor data to a remote computing device for processing; Fig. 9, paragraph 0073, “vehicle make and model data is generated by the remote computing device based on the telematics device sensor data and the mobile device sensor data. The vehicle make and model data may include data describing the manufacturer of the vehicle, the year of the vehicle, and the model of the vehicle”; paragraph 0064, the sensor data analysis module determining a make and model of the vehicle (i.e., a manufacturer of the vehicle such as Ford, a year of the vehicle, and a model of the vehicle such as F-150)]. 
. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Ben-Akiva et al. and further in view of Davidson et al. (US Pub. 2013/0304348).
As per claim 8, Chen and Ben-Akiva teach the method of claim 1.
Chen and Ben-Akiva do not teach
the device comprises a tag.
Davidson teaches
the device comprises a tag [paragraph 0090, the telematics device includes processor, …, a radio frequency identification (RFID) tag 212].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device comprises a tag of Davidson into the mobile device of Chen. Doing so would help receiving and transmitting vehicle data.

Claims 10, 11, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Ben-Akiva et al. and further in view of Cordova et al. (US Pub. 2016/0327397).
As per claim 10, Chen and Ben-Akiva teach the method of claim 1.
Chen further teaches
building the classifier based on vehicle type using motion data of trips [paragraph 0042, “a machine learning model (e.g., a classifier) may be trained to identify a vehicle classification using a training data set of magnetic features and the acceleration features”].
Chen and Ben-Akiva do not teach
each trip being labeled with the classification of the vehicle used on the trip.  
Cordova teaches 
[paragraph 0075, “data provided by the user, for example, that a particular trip is taken on a bus, can be utilized to train the bus classifier or other classifiers are appropriate”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included each trip being labeled with the classification of the vehicle used on the trip of Cordova into the method of vehicle classification of Chen. Doing so would help determining the mode of transportation that was used on the trip (Cordova, 0075).

As per claim 11, Chen and Ben-Akiva teach the method of claim 1.
Chen and Ben-Akiva do not teach
applying heuristics to an output of the trained classifier.  
Cordova teaches 
applying heuristics to an output of the trained classifier [paragraph 0055, “each form of transportation will have a different motion and acceleration fingerprint that can distinguish the trip data for a bus or train from that associated with a car, a machine learning classifier is used to distinguish these difference based on the accelerations that the particular mode of transportation expresses”; It can be understood that the machine learning module based on the generated output from a classifier, performing the learning process (retrain based on feedback, error, new training data, etc.) until the output is satisfied (applying heuristics to an output to correct classification; paragraph 0075, when the trip is completed, notifying the user that the just completed trip has been classified as a trip using a particular mode of transportation, the user can respond that the classification was correct or incorrect, and potentially providing the mode of transportation that was used, user feedback will enable the classifiers to be updated to improve future system performance) .  


As per claim 26, Chen, Ben-Akiva and Cordova teach the method of claim 11.
Cordova further teaches 
the heuristics comprise taking account of two consecutive matching trips [paragraph 0039, “for a given trip, a number of segments can be formed, with each segment separated by a stop in the trip data, if a person using the mobile device is riding on a bus, every time the bus stops can be defined as a segment, the contextual data can be used to determine that one or more of the segments are associated with a bus and the segments can be marked as bus segments. As contiguous segments are associated with a bus, a stage can be formed by linking together contiguous segments to form a stage of the trip associated with travel on a bus”; It can be understood that two segments separate by a stop is equivalent to two consecutive matching trips, and based on the received data, the system determines if the person is in the same vehicle type on the consecutive trips].  
claim 26 is rejected using the same rationale as claim 11. 

As per claim 28, Chen and Ben-Akiva teach the method of claim 12.
Chen and Ben-Akiva do not teach
the features implicitly contain driver input.
Cordova teaches 
the features implicitly contain driver input [paragraph 0076, “the user verification process enables the user to correct the classification associated with the trip, thereby providing inputs that can be used to update the trip data analysis module, including updating the various classifiers”; paragraph 0075, when the trip is completed, notifying the user that the just completed trip has been classified as a trip using a particular mode of transportation, the user can respond that the classification was correct or incorrect, and potentially providing the mode of transportation that was used, user feedback will enable the classifiers to be updated to improve future system performance].
claim 28 is rejected using the same rationale as claim 10. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Ben-Akiva et al. and further in view of Takaoka (US Patent 8,649,978).
As per claim 15, Chen and Ben-Akiva teach the method of claim 14.
Chen and Ben-Akiva do not teach
the time-dependent features comprise autocorrelation 3544355-0049001coefficients of a vertical acceleration.  
Takaoka teaches 
the time-dependent features comprise autocorrelation 3544355-0049001coefficients of a vertical acceleration [Col. 2, lines 36-46, “the degree to the acceleration of the moving body in the direction of travel is mixed into the acceleration in a vertical direction in accordance with the angle with which the body is mounted on the moving body is calculated as the correlation coefficient, the acceleration direction of travel that is mixed into the acceleration in the vertical direction is calculated on the basis of the correlation coefficient, the true acceleration in the vertical direction is calculated by subtracting the acceleration direction of travel that is mixed into the acceleration in the vertical direction from the acceleration in the vertical direction”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the time-dependent features comprise autocorrelation 3544355-0049001coefficients of a vertical acceleration of Takaoka into the vehicle classification method of Chen. Doing so would help .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Ben-Akiva et al. and further in view of Harish et al. (US Pub. 2018/0061150).
As per claim 18, Chen and Ben-Akiva teach the method of claim 12.
Chen and Ben-Akiva do not teach
the features comprise lateral dynamics.  
Harish teaches
the features comprise lateral dynamics [paragraph 0039, “sensors 221 may detect and store data corresponding to the mobile device's location (e.g., GPS coordinates) … rates of acceleration or deceleration, and specific instances of sudden acceleration, deceleration, and lateral movement”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the features comprise lateral dynamics of Harish into the vehicle classification method of Chen. Doing so would help improving the accuracy of classifying the vehicle type.

As per claim 19, Chen and Ben-Akiva teach the method of claim 12.
Chen and Ben-Akiva do not teach
the features comprise hard acceleration or hard deacceleration.  
Harish teaches
the features comprise hard acceleration or hard deacceleration [paragraph 0039, “sensors 221 may detect and store data corresponding to the mobile device's location (e.g., GPS coordinates) … rates of acceleration or deceleration, and specific instances of sudden acceleration, deceleration, and lateral movement”].
claim 19 is rejected using the same rationale as claim 18. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Ben-Akiva et al. and further in view of Bell (US Pub. 2018/0319354).
As per claim 21, Chen and Ben-Akiva teach the method of claim 20.
Chen and Ben-Akiva do not teach
the spectral features are associated with engine vibration.  
Bell teaches
 the spectral features are associated with engine vibration [paragraph 0052, identifying spectral features that constitute a vehicle’s vibration "signature,"].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the spectral features are associated with engine vibration of Bell into the method of vehicle classification of Chen. Doing so would help learning which spectral features are most useful in discriminating one vehicle from another (Bell, 0052).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Ben-Akiva et al. and further in view of Libin (US Pub. 2013/0234929).
As per claim 22, Chen and Ben-Akiva teach the method of claim 20.
Chen and Ben-Akiva do not teach
the spectral features are derived from gyroscope fluctuations. 
Libin teaches
[paragraph 0008, “Undesired motion may be detected using spectral analysis of mobile device trajectories, g-force acceleration, orientation and/or rotation parameters based on input from at least one of: an accelerometer and a gyroscope”; paragraph 0010, “identifying unwanted motion methods include spectral analysis of device trajectories in Cartesian or angular coordinate systems based on accelerometer and/or gyroscope motion detection”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the spectral features are derived from gyroscope fluctuations of Libin into the method of vehicle classification of Chen. Doing so would help detecting undesired motion so the undesired motion can be compensated to enhance user experience of the device.

Claims 24, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Ben-Akiva et al. and further in view of Grokop et al. (US Patent 9,305,317).
As per claim 24, Chen and Ben-Akiva teach the method of claim 23.
Chen and Ben-Akiva do not explicitly teach
the metadata features comprise one or more of: time of day, trip duration, or type of road.  
Grokop teaches
the metadata features comprise one or more of: time of day, trip duration, or type of road [Col. 28, lines 43-60, “sensor data collected in the monitoring state, …, maneuvering events (harsh braking, accelerating, swerving, lane toggling, etc.), weather conditions, visibility (including night time visibility full/new moon), road conditions (such as age, number of lanes, grade, historical probability of accident, etc.), traffic density, road type (freeway vs. suburban), etc.”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the metadata features comprise one or more of: time of day, trip 

As per claim 25, Chen and Ben-Akiva teach the method of claim 1.
Chen and Ben-Akiva do not teach
the classifier produces a probability distribution over different classifications of the vehicle.
Grokop teaches
the classifier produces a probability distribution over different classifications of the vehicle [Col. 29, lines 42-54, “Collect motion sensor data during monitoring state wakeup periods. At the end of a detected drive, run all this motion sensor data through an activity recognizer to classify car vs. bus vs. train, the maximum g-force and/or maximum speed experienced during the drive may help discriminate between car vs. train or bus. For instance, if rapid acceleration to 75 mph is observed, this likely rules out the possibility of bus (probability of whether the monitored vehicle is the bus is almost equal to zero). Detecting turning events. Turning events can be detected from either the GPS change of bearing or the magnetometer or gyroscope. These can be used to rule out the possibility of a train ride”; It can be understood that based on the collected data such as maximum g-force and/or maximum speed, turn events: sharp turn, the classifier will output the probability indicating whether the driving vehicle is the car, bus or train].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the classifier produces a probability distribution over different classifications of the vehicle of Grokop into the method of vehicle classification of Chen. Doing so would help classifying the vehicle using the probability distribution. 

As per claim 30, Chen and Ben-Akiva teach the method of claim 1.
Chen and Ben-Akiva do not teach
determining a driving score for a driver of the vehicle based on the motion data and the classification of the vehicle.
Grokop teaches
determining a driving score for a driver of the vehicle based on the motion data and the classification of the vehicle [Col. 32, lines 1-9, a driving score is calculated based on the vehicle identification and the identify the driver of the vehicle, statistical data can be gathered on common driver routes and their properties, such as the density of traffic, speed limit, driving habits of the user, such as the number of hard brakes or sharp turns per drive, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the process of determining a driving score for a driver of the vehicle based on the motion data and the classification of the vehicle of Grokop into the method of vehicle classification of Chen. Doing so would help determining the risk of accident on the segment of road the user is presently driving on (Grokop, Col. 11, lines 29-30).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Ben-Akiva et al. in view of Cordova et al. and further in view of Harish et al. (US Pub. 2018/0061150).
As per claim 27, Chen, Ben-Akiva and Cordova teach the method of claim 11.
Chen, Ben-Akiva and Cordova do not teach
the heuristics comprise taking account of two trips for which the trajectories match.
Harish teaches
the heuristics comprise taking account of two trips for which the trajectories match [paragraph 0114, analyzing travel data and recognize particular trips or routes, such as a commute (trips for which the trajectories match), shopping, travel, etc. and assigning vehicle modes to particular travel segments along recognized trips or routes; paragraph 0023, “For example, a user who commutes may drive from their house to a train station, and then ride a train from that station to their office”; It can be understood that the user travels to and from work almost every day using the same segment (having similar trajectories in either direction), and a certain vehicle mode will be assigned to a certain segment (drive to the train station and ride the train to the office)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the heuristics comprise taking account of two trips for which the trajectories match of Harris into the method of vehicle classification of Chen. Doing so would help detecting vehicle mode based on the trips that having the similar trajectories.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Ben-Akiva et al. and further in view of Yano et al. (US Pub. 2014/0365070).
As per claim 29, Chen and Ben-Akiva teach the method of claim 1.
Chen and Ben-Akiva do not teach
the classifier takes account of driver usage patterns.  
Yano teaches 
the classifier takes account of driver usage patterns [paragraph 0011, “The processor makes a diagnosis on driving by a driver according to vehicle information indicating at least one of behavior of a certain vehicle and an operation of the driver while the driver is driving the certain vehicle. The processor judges a degree of influence, on the diagnosis, of a driving experience of the driver before the driver drives the certain vehicle according to history information as for a history of the driver driving one or more different vehicles including the certain vehicle”; paragraph 0036, conduct a diagnosis on each of the following various diagnosis items; paragraph 0037, the diagnosis on whether the vehicle is turning too much, appropriately turning, or turning insufficiently; paragraph 0038, the diagnosis on whether the vehicle is running close to the right side, running appropriately around the center of the lane, or running close to the left side, etc.; paragraph 0053, the result of the diagnosis by the diagnosis unit is referred to as a "diagnosis result"; paragraph 0286, the diagnosis result is classified].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the classifier takes account of driver usage patterns of Yano into the method of vehicle classification of Chen. Doing so would help provide appropriate advice to a user who drives a plurality of vehicles (Yano, 0006).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Salti et al. (US Pub. 2018/0157963) describes the set of vectors can be used in a recurrent neural network (RNN) to classify the vehicle.
Bulan et al. (US Patent 9,286,516) describes a method for classifying a vehicle using motion vectors.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103.  The examiner can normally be reached on M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T. N./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123